Name: Commission Regulation (EEC) No 3558/89 of 28 November 1989 amending Regulation (EEC) No 3347/89 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/6 Official Journal of the European Communities 30. 11 . 89 COMMISSION REGULATION (EEC) No 3558/89 of 28 November 1989 amending Regulation (EEC) No 3347/89 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3347/89 is hereby replaced by the following : 'Article 1 Catches of horse mackerel in the waters of ICES divisions Vb (EC zone), VI, VII, XII and XIV by vessels flying the flag of a Member State, or registered in a Member State, are deemed to have exhausted the quota available for Member States, apart from Spain and Portugal, for 1989. Fishing for horse mackerel in the waters of ICES divisions Vb (EC zone), VI, VII, XII and XIV by vessels flying the flag of a Member State apart from Spain, Portugal, Netherlands and France or registered in a Member State apart from Spain, Portugal , the Netherlands and France is prohibited, as well as the retention on board, the transshipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 3347/89 (3) stopped fishing for horse mackerel in ICES divisions V b (EC zone), VI, VII, XII and XIV by vessels flying the flag of a Member State apart from Spain, Portugal and the Netherlands or registered in a Member State apart from Spain, Portugal and the Netherlands ; Whereas Spain has transferred on 9 November 1989 to France 2 000 tonnes of horse mackerel in ICES divisions Vb (EG zone), VI, VII, XII and XIV ; whereas fishing for horse mackerel in ICES divisions V b (EC zone), VI, VII, XII and XIV by vessels flying the flag of France should therefore be permitted as from the date of entry into force of this Regulation ; whereas consequently it is necessary to amend Regulation (EEC) No 3347/89 to that effect ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7 . 1987, p . 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. O OJ No L 323, 8 . 11 . 1989, p. 16.